Case: 20-10842     Document: 00515846517         Page: 1     Date Filed: 05/03/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit


                                  No. 20-10842
                                                                                FILED
                                                                             May 3, 2021
                                Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
   United States of America,

                                                             Plaintiff—Appellee,

                                       versus

   Laurentino Aguillon-Hernandez, Sr.,

                                                         Defendant—Appellant.


                  Appeal from the United States District Court
                      for the Northern District of Texas
                           USDC No. 4:19-CR-362-10


   Before Haynes, Willett, and Ho, Circuit Judges.
   Per Curiam:*
          Laurentino Aguillon-Hernandez, Sr., pleaded guilty to conspiracy to
   possess with the intent to distribute 50 grams or more of a substance
   containing a detectable amount of methamphetamine. A co-conspirator told
   law enforcement that Aguillon-Hernandez had tried to sell him a firearm for


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-10842      Document: 00515846517           Page: 2     Date Filed: 05/03/2021




                                     No. 20-10842


   $600 while he was retrieving drug proceeds from Aguillon-Hernandez’s
   shop. Based on the co-defendant’s statement, the district court applied a two-
   level increase to Aguillon-Hernandez’s offense level for possession of a
   firearm in connection with a drug offense. See U.S.S.G. § 2D1.1(b)(1).
   Aguillon-Hernandez was sentenced to a within-Guidelines sentence of 275
   months of imprisonment and four years of supervised release. On appeal,
   Aguillon-Hernandez challenges the application of the firearm enhancement.
   Specifically, he contends that the district court erred by relying solely on the
   co-conspirator’s statement, which did not establish that the firearm was used
   in connection with the drug offense.
          The district court’s decision to apply a two-level increase under
   U.S.S.G. § 2D1.1(b)(1) is a factual determination that is reversible only if it is
   clearly erroneous. United States v. Marquez, 685 F.3d 501, 508 (5th Cir.
   2012). “When making factual findings for sentencing purposes, a district
   court may consider any information which bears sufficient indicia of
   reliability to support its probable accuracy.” United States v. Zuniga, 720 F.3d
   587, 590 (5th Cir. 2013) (internal quotation marks and citation omitted).
          Here, the co-conspirator’s statement about the firearm was
   sufficiently reliable given that he had provided other consistent and credible
   information during the investigation. See United States v. Rico, 864 F.3d 381,
   386 (5th Cir. 2017); United States v. Barfield, 941 F.3d 757, 762 (5th Cir.
   2019). Aguillon-Hernandez did not submit any competent rebuttal evidence
   to refute the co-conspirator’s statement; his bare contention that the co-
   conspirator was unreliable and his mere denial of firearm possession do not
   demonstrate that the facts on which the district court relied are “materially
   untrue, inaccurate, or unreliable.” United States v. Harris, 702 F.3d 226, 230
   (5th Cir. 2012) (internal quotation marks and citation omitted).




                                           2
Case: 20-10842      Document: 00515846517          Page: 3    Date Filed: 05/03/2021




                                    No. 20-10842


          Further, the record establishes, by a preponderance of the evidence, a
   temporal and spatial relationship of the firearm, the drug trafficking activity,
   and Aguillon-Hernandez, which is all that is needed for § 2D1.1(b)(1) to
   apply. See United States v. Zapata-Lara, 615 F.3d 388, 390 (5th Cir. 2010).
   Aguillon-Hernandez offered to sell the firearm while the co-conspirator was
   collecting drug proceeds from the automobile shop, where Aguillon-
   Hernandez regularly distributed large quantities of drugs. These facts
   support the reasonable inference that Aguillon-Hernandez possessed a
   firearm in connection with his drug offense. See United States v. Ramos-
   Delgado, 763 F.3d 398, 400 (5th Cir. 2014). Accordingly, the district court’s
   application of § 2D1.1(b)(1) was not clearly erroneous.
          AFFIRMED.




                                          3